Case 1:17-cr-00151-MAC-KFG Document 184 Filed 03/10/20 Page 1 of 2 PageID #: 1675



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
  v.                                                § CRIMINAL NO. 1:17-CR-151
                                                    §
  MOHAMED IBRAHIM AHMED                             §
  a.k.a. “Talha,” “Mohammed El Eritri,”             §
          “Abu Zakaria”                             §

                 GOVERNMENT’S RESPONSE TO DEFENDANT’S OBJECTIONS

          On March 4, 2020 the defendant filed two pro se objections. The defendant first objects

  to the Government’s request to redact the testimony of George Gutierrez. Second, the defendant

  objects to the substitution of physical evidence for record purposes.

          The Government has not redacted any testimony from George Gutierrez. Consistent with

  local rules, the parties are given 7 days to redact personal identifying information from a

  transcript before it becomes public. This is done to protect witnesses’ personal information from

  public disclosure. In this case, no redactions have been made, and the defendant’s objection

  lacks merit.

          The defendant’s second objection similarly lacks merit. As is standard practice in the

  Eastern District of Texas, the Government retains possession of physical evidence admitted at

  trial, and substitutes photographs. This allows the appellate courts to be aware of what was

  admitted, but without bearing the burden of securely storing physical evidence. Should any of the

  substituted physical evidence be needed in the future, it will be available to the defendant, but in

  the meantime, it will be held by the FBI, in the same manner it was kept in the months or years

  prior to trial.

                                                Respectfully submitted,

                                                JOSEPH D. BROWN
Case 1:17-cr-00151-MAC-KFG Document 184 Filed 03/10/20 Page 2 of 2 PageID #: 1676



                                                UNITED STATES ATTORNEY

                                                /s/ Christopher Tortorice
                                                CHRISTOPHER TORTORICE
                                                Assistant United States Attorney
                                                Texas Bar No. 24048912
                                                350 Magnolia, Suite 150
                                                Beaumont, Texas 77701
                                                (409) 839-2538
                                                (409) 839-2550 (fax)
                                                email: chris.tortorice@usdoj.gov



                                    CERTIFICATE OF SERVICE

         I hereby certify that a copy of this response will be electronically filed and available to

  the defendant. A hard copy of this response will be mailed to the defendant as follows:

  Mohamed Ahmed
  Register #91506054
  FDC Houston
  1200 Texas Avenue
  Houston, TX 77002


                                                /s/ Christopher Tortorice
                                                CHRISTOPHER TORTORICE
                                                Assistant United States Attorney




                                                   2
